The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 5-23-2022 is acknowledged. Claims 48-49 and 58 have been amended. Claims 50-53, 55, 57, 59-63, 65, 67 and 69 have been canceled. Claims 48-19, 54, 56, 58, 64, 66 and 68 are pending. Claims 64, 66 and 68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Claims 48-49, 54, 56 and 58 are currently under examination.

Claim Objections Withdrawn
	The objection to claims 49 and 50 for reciting claim language drawn to non-elected inventions is withdrawn in light of the amendment to claim 49 and the cancellation of claim 50. 

Claim Objections Maintained
	The objection to claim 48 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. The amendment to said claim is insufficient to overcome the objection as said claim still encompasses a vast genus of antibodies and the elected invention is limited to the h1B7 antibody.

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 48-49, 54, 56 and 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for essentially the reasons of record. The cancellation of claims 50 and 59 has rendered the rejection of those claims moot. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant argues:
1.  As amended claim 48 now recites the hu1B7-YTE antibody as it recites the CDRs of said antibodies.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, contrary to Applicant’s assertion, the instant claims are not limited to the hu1B7-YTE antibody as claims 48 and 49 merely requires that the claimed antibody have “a sequence” (i.e. two contiguous amino acids) of the recited CDRs and variable regions. Moreover, claim 48 is silent with regard to the framework regions. 

The instant claims are drawn to antibodies that bind to a pertussis toxin protein (undefined), wherein said antibodies comprise CDRs comprising a sequence of SEQ ID NO:26, SEQ ID NO:28, SEQ ID NO:29, SEQ ID NO:30, SEQ ID NO:33 and SEQ ID NO:35 or having a heavy chain variable region having a sequence within the sequence of SEQ ID NO:3 and an light chain variable region with a sequence of SEQ ID NO:11 and wherein said antibodies have a modified human IgG1 constant region (or fragment thereof) with substitutions at one or more of residues M252Y, S254T, T256E and optionally, H433K and N434F . Additionally, the claimed antibodies must have a KD of 12nM or lower (claim 54); have a modified IgG1 constant region that has an increased affinity for the neonatal Fc receptor (claim 56); or further comprises a modified IgG1 constant region with a triple H433K/N434F/T256E mutation (claim 58).
The specification discloses a single antibody (h1B7-YTE) that comprises the recited sequences and possesses the claimed immunological characteristics. The h1B7 antibody meets the written description provision of 35 USC 112, first paragraph. However, the aforementioned claims are directed to encompass all antibodies that possess any and all of the aforementioned CDR/variable regions (and fragments thereof). None of these antibodies meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph since the specification is silent as to what "immunoepitopes” are required for a given antibody to bind to a given pertussis toxin protein. Moreover, the specification is silent with regard to what framework regions must be present for a given antibody to have the recited immunological properties. 
To fulfill the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the genus of antibodies, Applicant must adequately which combination of variable regions and framework (Fd) regions that give rise to an antibody with the claimed immunological function. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of antibodies to which the claims are drawn, such as a correlation between the structure of the antibody and its recited function (specific antibody binding), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of antibodies. The specification fails to disclose what combination of variable regions and Fd regions are essential for antibody binding, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the binding specificity of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant peptide retains the binding specificity of its parent. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of antibodies to which the claims refer; and accordingly, the specification fails to adequately describe at least a substantial number of members of the claimed genus of antibodies.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit antibodies that bind to a given antigen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies. It is well settled that the exchanging of CDRs among between antibodies is not predictable. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity. 
Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification and that some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes. (see page 8). 

Recently, describing antibodies by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 
To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Even more recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed. Cir. 2021), which concerned enablement for claims drawn to antibodies. While said case was dealt with enablement it should be noted that: 
 One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 
Said expert testimony illustrates the unpredictability of the antibody arts and clearly sets forth the expectations of the skilled artisan.
Therefore, because the art is unpredictable, in accordance with the MPEP, only the h1B7 antibody, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
.
Enablement
The rejection of claims 48-49, 54, 56 and 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the h1B7, does not reasonably provide enablement for any other antibody with the recited CDRs and/or variable regions is maintained for reasons of record. Cancellation of claims 50 and 59 has rendered the rejection of those claims moot. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Applicant argues:
1.  As amended claim 48 now recites the hu1B7-YTE antibody as it recites the CDRs of said antibodies.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, contrary to Applicant’s assertion, the instant claims are not limited to the hu1B7-YTE antibody as claims 48 and 49 merely requires that the claimed antibody have “a sequence” (i.e. two contiguous amino acids) of the recited CDRs and variable regions. Moreover, claim 48 is silent with regard to the framework regions. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.
The instant claims are drawn to antibodies that bind to a pertussis toxin protein (undefined), wherein said antibodies comprise CDRs comprising a sequence of SEQ ID NO:26, SEQ ID NO:28, SEQ ID NO:29, SEQ ID NO:30, SEQ ID NO:33 and SEQ ID NO:35 or having a heavy chain variable region having a sequence within the sequence of SEQ ID NO:3 and an light chain variable region with a sequence of SEQ ID NO:11 and wherein said antibodies have a modified human IgG1 constant region (or fragment thereof) with substitutions at one or more of residues M252Y, S254T, T256E and optionally, H433K and N434F . Additionally, the claimed antibodies must have a KD of 12nM or lower (claim 54); have a modified IgG1 constant region that has an increased affinity for the neonatal Fc receptor (claim 56); or further comprises a modified IgG1 constant region with a triple H433K/N434F/T256E mutation (claim 58).

The specification fails to disclose what combination of variable regions, Fd regions and constant regions are essential for antibody binding and the other aforementioned immunological characteristics, or which amino acids might be added, replaced or deleted so that the resultant domain peptide retains the immunological characteristics of its parent, or by which other amino acids the essential amino acids might be replaced so that the resultant antibody retains the immunological characteristics of its parent. As evidenced by the teachings of Skolnick et al., the art is unpredictable.  Skolnick et al. (Trends in Biotechnology 18: 34-39, 2000) discloses the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily bind to a given antibody. Moreover, as evidenced by Greenspan et al. (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al. recommends defining an epitope by the structural characterization of the molecular interface between the antigen and the antibody is necessary to define an "epitope" (page 937, column 2).  According to Greenspan et al., an epitope will include residues that make contacts with a ligand, here the antibody, but are energetically neutral, or even destabilizing to binding.  Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affect binding.  Accordingly, it follows that the immunoepitopes that can elicit antibodies that bind to a given antigen can only be identified empirically.  Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of immunoepitopes, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of antibodies. It is well settled that the exchanging of CDRs among between antibodies is not predictable. While the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies. For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA (see entire document [e.g., the abstract]). This unpredictability of single amino acid changes in an antibody is underscored by Winkler et al (J. Imm., 265:4505-4514, 2000) who teach that single amino acid changes in antibody side chains can result in unpredictable and substantial changes in antibody specificity; (see entire document [e.g., the abstract]). Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions at a site remote from the complementarity determining regions of the antigen-binding domain; (see entire document [e.g., the abstract]).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18 (see entire document [e.g., the abstract]). Casadevall et al. (PNAS, Vol 109 No. 31, pages 12272-12273) underscores the importance of the framework regions with regard to antibody affinity and binding specificity. 
Moreover, Sela-Culang et al. (Frontiers in Immunology, 2013 Vol. 4, article 302, pages 1-13) clearly set forth the role of CDRs, framework regions and constant regions in antibody specificity and affinity. Sela-Culang et al. disclose that the belief CDRs of an antibody are solely responsible for antigen recognition while the constant domains mediate effector activation is an oversimplification as some residues within the CDRs never participate in antigen binding while some off-CDR residues are critical for antigen interaction. Sela-Culang et al. further disclose that only 20-33% of the residues within the CDRs actually participate in antigen binding (see page 4) and that it is well established that some of the framework (FR) residues play an important role in antigen binding (see page 7). This point is demonstrated by the fact that humanizing an antibody by grafting only the CDRs usually results in a significant drop or complete loss of antigen binding. Sela-Culang et al. also discloses that the framework region residues that affect binding can be divided into two categories: those that contact the antigen (which can be close in sequence to the CDRs or far from the CDRs in sequence but are in close proximity to it in 3-D structure) and those that are not in contact with the antigen but affect antigen binding indirectly (which can be in spatial proximity to the CDRs and those that are not). The framework regions residues that are more distant from the paratope (i.e. binding residues) not only play a role in maintaining the overall structure of the Fv domains but may affect antigen binding itself by directing the relative orientation of the VH with relation to the VL and thus the orientation of the CDRs relative to each other (see page 7). Specific knowledge of the FR residues involved in antigen binding is critical for antibody design in general and for the humanization of antibodies in particular. Finally, Sela-Culang et al. disclose that the constant regions of antibodies play a role in antigen binding due to an allosteric influence of the constant domains on the structure of the variable domains as evidenced by the differences in affinity and specificities of antibodies with the same variable region but different isotypes. (see page 8).
	Recently the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, Aventisub LLC, 987 F.3d 1080, 2021 U.S.P.Q.2d 169 (Fed.
Cir. 2021), which concerned enablement for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. The court opined:
Wands did not proclaim that all broad claims to antibodies are necessarily enabled. Facts control and, in this court, so does the standard of review. In considering the Wands factors, the district court compared the present case to other cases in which we found lack of enablement due to the undue experimentation required to make and use the full scope of the claimed compounds that require a particular structure and functionality. For example, in Wyeth & Cordis Corp. v. Abbott Laboratories, we held that claims covering methods of preventing restenosis with compounds having certain functionality requirements were invalid for lack of enablement. See 720 F.3d 1380 , 1385-86 (Fed. Cir. 2013). Of particular significance, we held that due to the large number of possible candidates within the scope of the claims and the specification's corresponding lack of structural guidance, it would have required undue experimentation to synthesize and screen each candidate to determine which compounds in the claimed class exhibited the claimed functionality.

The court further stated:

In cases involving claims that state certain structural requirements and also require performance of some function (e.g., efficacy for a certain purpose), we have explained that undue experimentation can include undue experimentation in identifying, from among the many concretely identified compounds that meet the structural requirements, the compounds that satisfy the functional requirement. Id. at 1100 n.2 (citations omitted).
That reasoning applies here. While functional claim limitations are not necessarily precluded in claims that meet the enablement requirement, such limitations pose high hurdles in fulfilling the enablement requirement for claims with broad functional language. See, e.g., Wyeth, 720 F.3d at 1384 (finding that practicing the full scope of the claims would require excessive experimentation); Enzo, 928 F.3d at 1345 (finding that the specification failed to teach whether the many embodiments would be both hybridizable and detectable upon hybridization); Idenix, 941 F.3d at 1155-56 (finding that the broad functional limitation of having efficacy against hepatitis C virus increased the number of nucleoside candidates that would need to be screened).
We also agree with the district court that this invention is in an unpredictable field of science with respect to satisfying the full scope of the functional limitations. One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . And while some need for testing by itself might not indicate a lack of enablement, we note here the conspicuous absence of nonconclusory evidence that the full scope of the broad claims can [*1088] predictably be generated by the described methods. Instead, we have evidence only that a small subset of examples of antibodies can predictably be generated.
Although the specification provides some guidance, including data regarding certain embodiments, we agree with the district court that "[a]fter considering the disclosed roadmap in light of the unpredictability of the art, any reasonable factfinder would conclude that the patent does not provide significant guidance or direction to a person of ordinary skill in the art for the full scope of the claims." Decision, 2019 U.S. Dist. LEXIS 146305 , at *11 . Here, even assuming that the patent's "roadmap" provided guidance for making antibodies with binding properties similar to those of the working examples, no reasonable factfinder could conclude that there was adequate guidance beyond the narrow scope of the working examples that the patent's "roadmap" produced.
The decision set forth:
One of Amgen's expert witnesses admitted that translating an antibody's amino acid "sequence into a known three-dimensional structure is still not possible." J.A. 3910; see also Decision, 2019 U.S. Dist. LEXIS 146305 , at *9 . Another of Amgen's experts conceded that "substitutions in the amino acid sequence of an antibody can affect the antibody's function, and testing would be required to ensure that a substitution does not alter the binding and blocking functions." J.A. 3891; see also Decision, 2019 U.S. Dist. LEXIS 146305 ,  at *9 . 	
The court concluded:
As the district court noted, the only ways for a person of ordinary skill to discover undisclosed claimed embodiments would be through either "trial and error, by making changes to the disclosed antibodies and then screening those antibodies for the desired binding and blocking properties," or else "by discovering the antibodies de novo" according to a randomization-and-screening "roadmap." Id. Either way, we agree with the district court that the required experimentation "would take a substantial [**8] amount of time and effort." 2019 U.S. Dist. LEXIS 146305, at *12. We do not hold that the effort required to exhaust a genus is dispositive. It is appropriate, however, to look at the amount of effort needed to obtain embodiments outside the scope of the disclosed examples and guidance. The functional limitations here are broad, the disclosed examples and guidance are narrow, and no reasonable jury could conclude under these facts that anything but "substantial time and effort" would be required to reach the full scope of claimed embodiments.
	Therefore, the Amgen decision clearly sets forth that claiming an antibody by partial structure and function is not necessarily enabling even when preparation of such an antibody is routine and conventional. Consequently, the specification, while being enabling for the h1B7-YTE antibody, does not reasonably provide enablement for the claimed genus of antibodies.


35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 48-49, 54, 56 and 58 under 35 U.S.C. 103 as being unpatentable over Maynard et al. (U.S. Patent Application Publication U.S. 2015/0353628) and Dall’Acqua et al. (U.S. Patent Application Publication U.S. 2013/0272964) is maintained for reasons of record. Cancellation of claims 50 and 59 has rendered the rejection of those claims moot.
Applicant argues:
1.  The skilled artisan would not have had a reasonable expectation with respect to modifying the Fc portions of the h1B7 would result in the overall excellent properties of the claimed hu1B7-YTE antibodies in neutralizing pertussis toxin.
2.  Rosenberg et al. discloses that the introduction of YTE into its antibodies to extend their half-life resulted in deleterious effects.
3. As evidenced by Rosenberg, the skilled artisan would not be able to reasonably predict whether improvements to the FcRn affinity and antibody clearance kinetics would preserve the PTx-neutralizing properties of an antibody as demonstrated by the specification.

	Applicant’s arguments have been fully considered and deemed non-persuasive.
With regard to Point 1, the rejected claims are not limited to the hu1B7-YTE antibody. Moreover, given that the antibody arising from the combined references would be the same as that of the rejected claims they would necessarily share the same biological and immunological characteristic. Applicant is reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Additionally, Applicant is reminded “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
With regard to Point 2, as an initial point the skilled artisan would not have been aware of the Rosenberg reference since it was not published of the effective filing date of the instant application. Moreover, as clearly pointed out Rosenberg et al., the increased immunogenicity of the PGT121-YTE antibody was unexpected (see page 12) and had more to do with the structural features of the bnAb and the immune status of the host (see abstract and page 15 for example).
With regard to Point 3, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, given that Dall’Acqua et al. disclose the effective modification of antibodies binding to diverse antigens the skilled artisan would have had a reasonable expectation that modifying the antibody of Maynard et al. as disclosed by Dall’Acqua et al. would result in an antibody with an increased half-life.
 
	 
	As outlined previously, Maynard et al. disclose humanized 1B7 antibodies which bind to the pertussis toxin protein (see abstract). Maynard et al. further disclose that said humanized antibodies can utilize IgG1 constant regions (see paragraph [0044]) and can comprise the heavy and light chains of SEQ ID NO:3 and SEQ ID NO:11 (see paragraph [0046] and alignments below).
Maynard et al. differs from the instant invention in that they don’t explicitly disclose antibodies with a modified human IgG1 constant region (or fragment thereof) with substitutions at one or more of residues 252, 254, 256, 433, 434 and 436; a modified IgG1 constant region that has an increased affinity for the neonatal Fc receptor; having a modified IgG1 constant region with a triple H433K/N434F/Y436H mutation; or having a modified IgG1 constant region with a triple M252Y/S254F/T256E mutation.
	Dall’Acqua et al. disclose the modification of IgG constant domains that result in increased half-life and an increased affinity for FcRn (see abstract). Dall’Acqua et al. further disclose that residues 251-256, 285-290, 308-314, 385-389 and 428-436 of IgG1 Fc region can be mutated (see paragraph [0016]) and the use of the H433K/N434F/Y436H and the M252Y/S254F/T256E triple mutants (see paragraph [0261]).
	It would have been obvious for one of ordinary skill in the art to modify the Fc portions of the humanized 1B7 antibodies of Maynard et al. as disclosed by Dall’Acqua et al. in order to take advantage of the increased half-life and increased affinity associated with said modification.
	One would have had a reasonable expectation of success as the antibodies of Maynard et al. contain an IgG1 constant region and Dall’Acqua et al. disclose the modification of IgG1 constant regions.
RESULT 1
US-14-675-514-3
  Query Match             100.0%;  Score 632;  DB 14;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYKFTSYWMHWVRQAPGQGLEWIGNIFPGSGSTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYKFTSYWMHWVRQAPGQGLEWIGNIFPGSGSTNY 60

Qy         61 AQKFQGRVTLTVDTSTSTAYMELSSLRSEDTAVYYCTRWLSGAYFDYWGQGTTVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTLTVDTSTSTAYMELSSLRSEDTAVYYCTRWLSGAYFDYWGQGTTVTVSS 118



RESULT 1
US-14-675-514-11
  Query Match             100.0%;  Score 554;  DB 14;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QIVLTQSPATLSVSPGERVTLTCSASSSVSFMYWYQQKPGRAPKPLIYLTSNLPSGVPAR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QIVLTQSPATLSVSPGERVTLTCSASSSVSFMYWYQQKPGRAPKPLIYLTSNLPSGVPAR 60

Qy         61 FSGSGSGTSYTLTINSLEAEDAATYYCQQWSSHPPTFGSGTKLEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FSGSGSGTSYTLTINSLEAEDAATYYCQQWSSHPPTFGSGTKLEIK 106

	
New Grounds of Rejection
35 USC § 112
Claims 48-49, 54, 56 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 48 is rendered vague and indefinite by the use of the phrase “…comprising an amino acid sequence selected from SEQ ID NO:27…”. It is unclear what is meant to be engendered by said phrase. What besides SEQ ID NO:27 is the sequence to be selected from?
As written, it is impossible to determine the metes and bounds of the claimed invention.
	Claim 48 is rendered vague and indefinite by the use of the phrase “…comprising an amino acid sequence selected from SEQ ID NO:30…”. It is unclear what is meant to be engendered by said phrase. What besides SEQ ID NO:30 is the sequence to be selected from?
As written, it is impossible to determine the metes and bounds of the claimed invention.
Claim 48 is rendered vague and indefinite by the use of the phrase “…comprising an amino acid sequence selected from SEQ ID NO:33…”. It is unclear what is meant to be engendered by said phrase. What besides SEQ ID NO:33 is the sequence to be selected from?
As written, it is impossible to determine the metes and bounds of the claimed invention.

Conclusion


 No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 19, 2022